                     Case 1:19-cr-00445-JMF Document 72 Filed 04/15/21 Page 1 of 1
                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                               60 PARK PLACE
35TH FLOOR                                                                                            SUITE 1101
NEW YORK, NY 10016                                                                             NEWARK, NJ 07102
       _____                                                                                         ______

TEL (917) 594-5666                                                                              TEL (973) 648-6777
FAX (917) 594-5667                                                                              FAX (917) 594-5667
                                                                                                      ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                                 April 15, 2021 Application GRANTED. Sentencing is hereby
                                                                ADJOURNED to June 17, 2021, at 11:00 a.m.
       Via ECF                                                  The Clerk of Court is hereby directed to
       The Honorable Jesse M. Furman                            terminate Doc. #71. SO ORDERED.
       United States District Judge
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square                                                                   April 15, 2021
       New York, NY 10007

                Re:     United States v. Benjamin Figueroa
                        19 Cr. 445 (JMF)

       Dear Judge Furman:

                Benjamin Figueroa’s sentencing date is currently scheduled for May 3, 2021.

               The defense previously requested and received adjournments so that it could have Mr.
       Figueroa cognitively evaluated by a psychologist. Jessica Pearson, Ph.D., conducted an initial
       video examination with Mr. Figueroa in October 2020, but requires an in-person examination as
       well. Because of the pandemic Dr. Pearson has understandably been unwilling to enter the MCC
       before she was vaccinated.

              Mr. Figueroa was recently moved from MCC to MDC. Dr. Pearson and I are trying to
       schedule her continued examination for April 26, 2021. Once able to complete the examination,
       Dr. Pearson requires three weeks to complete her report. From that point, I request an additional
       two weeks to submit my sentencing memorandum.

              Accordingly, the defense requests an adjournment of Mr. Figueroa’s May 3, 2021
       sentencing. The Government, by Ryan B. Finkel, AUSA, consents to the adjournment.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano
                                                               Stephen Turano

       cc: Ryan B. Finkel, AUSA
